Case 17-14457-elf       Doc 179    Filed 11/11/19 Entered 11/11/19 14:39:56          Desc Main
                                   Document     Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                  :
In re:                                            :     Chapter 7
                                                  :
CALNSHIRE ESTATES, LLC,                           :
                                                  :     Bankruptcy No.: 17-14457-ELF
                       Debtor.                    :
                                                  :
                                                  :
In re:                                            :     Chapter 7
                                                  :
STEEPLE RUN, L.P.,                                :
                                                  :     Bankruptcy No.: 17-14458-ELF
                       Debtor.                    :
                                                  :

                                 CERTIFICATE OF SERVICE

         I, Edmond M. George, Esquire an attorney with the law firm of Obermayer Rebmann

Maxwell & Hippel LLP, do hereby certify that on November 8, 2019, a true and correct copy of

the:

•        Motion of Prudential Savings Bank to Disqualify Mitts Law, LLC as Foreclosure

         Defense Counsel to Calnshire Estates, LLC and Steeple Run, L.P., and

•        Notice of Motion, were served via the Court’s CM/ECF upon the attached service list.




                                                      Respectfully submitted,

Dated: November 11, 2019                         By: /s/ Edmond M. George
                                                    Edmond M. George, Esquire
                                                    Counsel to the Prudential Savings Bank




4813-2028-8940
Case 17-14457-elf    Doc 179    Filed 11/11/19 Entered 11/11/19 14:39:56       Desc Main
                                Document     Page 2 of 3



SERVICE LIST

DAVE P. ADAMS on behalf of U.S. Trustee United States Trustee
dave.p.adams@usdoj.gov

GARY DAVID BRESSLER on behalf of Trustee BONNIE B. FINKEL
gbressler@mdmc-law.com, kdeans@mdmc-law.com;kpatterson@mdmc-law.com

MICHAEL J. CORDONE on behalf of Creditor Stradley Ronon Stevens & Young, LLP
mcordone@stradley.com

ROSS G. CURRIE on behalf of Plaintiff Bonnie B Finkel
rcurrie@mittslaw.com, agary@mittslaw.com;kbennett@mittslaw.com

MICHAEL J. DUFFY on behalf of Plaintiff Bonnie B Finkel
mduffy@mittslaw.com, agary@mittslaw.com

BONNIE B. FINKEL
finkeltrustee@comcast.net, NJ69@ecfcbis.com;Finkeltrustee@comcast.net

BONNIE B. FINKEL on behalf of Trustee BONNIE B. FINKEL
finkeltrustee@comcast.net, NJ69@ecfcbis.com;Finkeltrustee@comcast.net

JOHN A. GAGLIARDI on behalf of Interested Party Tri Corner Communities, LLC
jgagliardi@wgflaw.com

ROBERT M. GREENBAUM on behalf of Debtor Calnshire Estates, LLC
rgreenbaum@sgllclaw.com, rgreenbaum@skhlaw.com

LANDON YOUNG JONES, III on behalf of Creditor United states of america on behalf of irs
landon.jones@usdoj.gov, sherri.tiller-nikazy@usdoj.gov

ARIS J. KARALIS on behalf of Interested Party Kevin O'Halloran
akaralis@karalislaw.com, jhysley@karalislaw.com

BARRY D. KLEBAN on behalf of Trustee BONNIE B. FINKEL
bkleban@mdmc-law.com, kdeans@mdmc-law.com;kpatterson@mdmc-law.com

MAURICE R. MITTS on behalf of Plaintiff Bonnie B Finkel
mmitts@mittslaw.com,
agary@mittslaw.com;kbennett@mittslaw.com;rcurrie@mittslaw.com;mduffy@mittslaw.com

CHRISTOPHER R. MOMJIAN on behalf of Creditor Commonwealth of Pennsylvania
crmomjian@attorneygeneral.gov




4813-2028-8940
Case 17-14457-elf   Doc 179    Filed 11/11/19 Entered 11/11/19 14:39:56   Desc Main
                               Document     Page 3 of 3



ROBERT W. SEITZER on behalf of Interested Party Kevin O'Halloran
rseitzer@karalislaw.com, jhysley@karalislaw.com

DAVID B. SMITH on behalf of Debtor Calnshire Estates, LLC
dsmith@skhlaw.com, b.dr70286@notify.bestcase.com

United States Trustee
USTPRegion03.PH.ECF@usdoj.gov




4813-2028-8940
